Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on February 3, 2021.  Claims 1-12 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  No Information Disclosure Statement was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the time of arrival".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the relative angle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a Doppler effect”.  Claim 4 is dependent on claim 1, which previously introduced “the Doppler effect”.  It is unclear, and therefore indefinite, if these are the same Doppler effect.  
Claim 11 recites the limitation “any other IEEE 802.xx”.  It is unclear, and therefore indefinite, which standards may be covered by the claim.  The inclusion of an IEEE standard in the claim is defined as the standard at the time of filing, February 3, 2021.  Standards and revisions after the filing date would not be included.  It is presumed that the .xx is a wildcard to mean other standards not listed.  The .xx is not defined in the Specification and is unclear what standards may be covered by the claim.    
Claim 12 recites the limitation “any other IEEE 802.xx”.  It is unclear, and therefore indefinite, which standards may be covered by the claim.  The inclusion of an IEEE standard in the claim is defined as the standard at the time of filing, February 3, 2021.  Standards and revisions after the filing date would not be included.  It is presumed that the .xx is a wildcard to mean other standards not listed.  The .xx is not defined in the Specification and is unclear what standards may be covered by the claim.   Claim 12 recites the limitation "the time of arrival".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the velocity vector".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the Doppler effect".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the location of the collision detection device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the relative angle".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected for the incorporation of the errors of the base claim by dependency.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: why the device is broadcasting a code, how the moving object receives a code and how the detection of a Doppler effect is triggered.  A Doppler effect is merely a change in frequency of a wave based on the source moving either toward or away from the receiver.   Any time the object was moving the device would broadcast a code.
Claim 12 is rejected for the same reasoning as the rejection of claim 4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beggs et al., U.S. Patent 9,542,824 B2 (2017).
As to claim 1, Beggs et al. discloses a method using a collision detection device associated with a user to detect a moving object in an environment and provide an alert to the user wherein the environment comprises at least one transmitter of opportunity and the collision detection device comprises a receiver and a processor, the method comprising 
receiving at the collision detection device wireless signals reflected from the moving object where the wireless signals originate from a wireless source not associated with the moving object (Column 3, Line 57 – Column 4, Line 45, Column 7, Lines 6-37); 
detecting, measuring, and tracking the Doppler effect of the wireless signals at the collision detection device to track velocity vector relative to the collision detection device (Column 19, Line 55 – Column 20, Line 6) ; 
calculating the time of arrival of the moving object based on the velocity vector relative to the location of the collision detection device (Column 7, Line 38 – Column 8, Line 18); 
tracking the relative angle between the moving object and the collision detection device based on the velocity vector (Column 2, Line 65 – Column 23, Line 55); 
predicting the occurrence of a collision between the moving object and the collision detection device based on the relative angle (Column 22, Line 65 – Column 23, Line 55, Figure 9C); and 
providing a notification based on the predicting step (Column 7, Line 38 – Column 8, Line 25).
As to claim 2, Beggs et al. discloses the method of claim 1 and further discloses wherein the moving object is a vehicle and the collision detection device is affixed to a person (Figure 13, Column 4, Line 46 – Colum 5, Line 36).
Claim 3 is rejected for the same reasoning as the rejection of claim 1.  
As to claim 4, Beggs et al. discloses the method of claim 3 and further discloses  further comprising broadcasting a code to the moving object when the collision detection device detects a Doppler effect (Column 7, Lines 6-37).
As to claim 5, Beggs et al. discloses the method of claim 4 and further comprises  receiving a RFID interrogation signal from a moving object, modulating the RFID interrogation signal, and transmitting the modulated RFID signal for reception by the moving object (Column 7, Lines 6-37).
As to claim 6, Beggs et al. discloses the method of claim 1 and further discloses wherein the wireless source is a cellular phone emitter (Column 38, Line 64 – Column 39, Line 3, wireless telephone).
As to claim 8, Beggs et al. discloses the method of claim 1 and further discloses  wherein the wireless signals are control signals (Column 11, Line 35 – Column 12, Line 7).
As to claim 10, Beggs et al. discloses the method of claim 6 and further discloses wherein the wireless signals are control signals (Column 11, Line 35 – Column 12, Line 7).

Claims 7, 9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beggs et al., U.S. Patent 9,542,824 B2 (2017), as applied to claim 1 above, and further in view of Halder et al., U.S. Patent 9,707,961 B1 (2017).
As to claim 7, Beggs et al. discloses the method of claim 1.  Beggs et al. does not disclose signal packets specifically.  Halder et al. discloses wherein the wireless signals are signal packets (Column 5, Line 52 – Column 6, Line 4).  
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Beggs et al., with the use of signal packets, as claimed, as disclosed in Halder et al., to utilize standard transmission packets for the wireless signals, allowing for standard hardware.
As to claim 9, Beggs et al. discloses the method of claim 6.  Beggs et al. does not disclose signal packets specifically.  Halder et al. discloses wherein the wireless signals are signal packets (Column 5, Line 52 – Column 6, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 6, as disclosed by Beggs et al., with the use of signal packets, as claimed, as disclosed in Halder et al., to utilize standard transmission packets for the wireless signals, allowing for standard hardware.
As to claim 11, Beggs et al. discloses the method of claim 1.  Beggs discloses wireless sources but does not discloses standards, as claimed.  Halder et al. discloses  wherein the wireless source is an emitter that is IEEE 802.11, IEEE 802.16, or IEEE 802.210 compliant or compliant with any other IEEE 802.xx standard (Column 4, Line 65 – Column 5, Line 7, Column 5, Line 52 – Column 6, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Beggs et al., with the use of standard compliant wireless sources, as disclosed by Halder et al., using common wireless signals and commonly available hardware.
Claim 12 is rejected for the same reasoning as the rejection of claims 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666